UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

FAYE H. EASLEY,
Plaintiff-Appellant,

v.

MARK STEGALL, individually and in
his capacity as Executive Director
                                                                   No. 95-1700
of Goodwill Industries of Danville
Area, Incorporated; GOODWILL
INDUSTRIES OF DANVILLE AREA,
INCORPORATED,
Defendants-Appellees.

Appeal from the United States District Court
for the Western District of Virginia, at Danville.
Jackson L. Kiser, Chief District Judge.
(CA-93-39-D)

Argued: December 7, 1995

Decided: January 30, 1996

Before WIDENER and WILKINS, Circuit Judges,
and BUTZNER, Senior Circuit Judge.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

ARGUED: Barbara Rubin Hudson, Danville, Virginia, for Appellant.
Todd Albin Leeson, WOODS, ROGERS & HAZLEGROVE, P.L.C.,
Roanoke, Virginia, for Appellees.
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Faye H. Easley appeals a decision of the district court granting
summary judgment in favor of her former employer, Goodwill Indus-
tries of Danville Area, Incorporated (Goodwill), and her supervisor at
Goodwill, Mark Stegall, on claims under the Americans with Disabil-
ities Act of 1990 (ADA), 42 U.S.C.A. § 12101, et seq. (West 1995).
She maintains that the evidence presented was sufficient to raise a
genuine issue of material fact concerning whether she was construc-
tively discharged and whether Goodwill failed to offer her reasonable
accommodation as required by the ADA. She also asserts that the dis-
trict court erred in granting summary judgment in favor of Stegall on
her claim of harassment. We affirm.

I.

Easley is afflicted with spina bifida and she requires special accom-
modation for walking, lifting, and climbing. In 1989, she began work-
ing for Goodwill as a bookkeeper and soon became Goodwill's
comptroller. This position required Easley to maintain financial and
payroll records. Stegall was the Executive Director of Goodwill and
Easley's supervisor.

Prior to September 1991, Easley began leaving Goodwill in the
afternoons approximately five to ten minutes before the regularly
scheduled end of the workday. During that month, Goodwill imple-
mented a policy under which senior staff members like Easley alter-
nated in completing the duties associated with closing Goodwill's
daily operations. These responsibilities--some of which involved
walking--included answering the telephone, taking donations, and
ensuring that the doors were locked and the lights were turned off.
Easley chose not to participate in the closing duties, and her failure
to assist in these tasks, as well as a perception that she was absent

                    2
from the office an inordinate amount of time when Stegall was not
there, led to resentment on the part of her co-workers.

Subsequently, Stegall informed Easley that although sick leave was
available if she were ill, in his opinion, continuing to leave early
every afternoon would constitute an abuse of Goodwill policy. Fol-
lowing this discussion, Easley failed to return to work for two days,
as she had on a prior occasion when she found an episode at work dis-
turbing. This incident led Stegall to request that thereafter Easley pro-
vide a doctor's excuse for her absences.

In January 1992, Easley sustained an injury to her back and did not
return to work on a full-time basis until June 26, 1992. Although she
was absent from work a considerable period of time during the first
six months of 1992, she was able to complete the essential require-
ments of her job with the assistance of other Goodwill employees.

Stegall initiated a discussion with Easley on September 9, 1992 to
address what he perceived to be her continuing attendance and atti-
tude problems. The gist of his message was that he would no longer
tolerate her absenteeism, but Easley interpreted his remarks to mean
that she would be terminated for using sick leave in the future.
Approximately an hour later, Easley advised Stegall that she had
decided to resign. Stegall responded that although he did not want her
to leave, he regretfully would accept her resignation. The following
morning, Easley presented a letter of resignation to Stegall, but stated
that she would remain at Goodwill if he desired. Stegall, however,
notified Easley that he would accept her resignation. She thereafter
filed a complaint with the Equal Employment Opportunity Commis-
sion and brought this action.

The district court granted summary judgment in favor of Goodwill
and Stegall. It reasoned that because Easley had failed to take reason-
able steps to ensure that Stegall meant that she could no longer take
any sick leave, had not appealed what she perceived to be Stegall's
decision to Goodwill's Board of Directors, and had indicated a will-
ingness to return to her employment with Goodwill on the morning
following her resignation, she had not presented sufficient evidence
to raise a genuine issue of material fact concerning whether she had
been constructively discharged from employment, i.e., whether Good-

                    3
will acted deliberately to make her working conditions so intolerable
that a reasonable person would have felt compelled to resign. See
Carter v. Ball, 33 F.3d 450, 459 (4th Cir. 1994); Paroline v. Unisys
Corp., 900 F.2d 27, 28 (4th Cir. 1990) (en banc) (per curiam) (adopt-
ing Paroline v. Unisys Corp., 879 F.2d 100, 113-15 (4th Cir. 1989)
(Wilkinson, J., concurring in part and dissenting in part)); Bristow v.
Daily Press, Inc., 770 F.2d 1251, 1255 (4th Cir. 1985), cert. denied,
475 U.S. 1082 (1986). In addition, the district court concluded that
the undisputed facts demonstrated that Goodwill had provided reason-
able accommodation for Easley's disability during the relevant time
frame. And, finally, the district court determined that Stegall was enti-
tled to judgment on Easley's claim that he had harassed her.

II.

On appeal, Easley continues to assert that Goodwill made her
working conditions intolerable, that Goodwill failed to provide her
with reasonable accommodations, and that Stegall harassed her. For
the reasons set forth in the memorandum opinion of the district court,
we affirm. See Easley v. Stegall, No. 93-0039 (W.D. Va. Feb. 7,
1995).

AFFIRMED

                    4